Case 2:17-cv-00235-JRG Document 459 Filed 11/19/18 Page 1 of 4 PageID #: 30367




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

TEAM WORLDWIDE CORPORATION                         §
                                                   §
        v.                                         §           Case No. 2:17-CV-0235-JRG
                                                   §
WAL-MART STORES, INC., ET AL.                      §



                     JOINT MOTION TO DISMISS WITH PREJUDICE


        Plaintiff Team Worldwide Corporation and Defendants/Intervenors Wal-Mart Stores

Texas, LLC, Walmart.com USA LLC, and Sam’s West, Inc. d/b/a Sam’s Club, Intex Recreation

Corp., Intex Trading Ltd., The Coleman Company, Inc., and Bestway (USA), Inc. (collectively,

“the Parties”) have settled their respective claims for relief asserted in this litigation1. Accordingly,

the Parties respectfully request that all claims for relief asserted against Defendants/Intervenors,

or any of them, by Plaintiff herein are dismissed, with prejudice; and the Parties further request

that all attorneys’ fees, costs of court and expenses be borne by each Party incurring the same. The

Parties also respectfully request that this Court retain jurisdiction to enforce the agreement

executed by the Parties settling this action.



 Dated: November 19, 2018                              Respectfully submitted,


        1
          The Settlement Agreement was signed by: Ken Wang, General Manager of Team
Worldwide Corporation, on November 18, 2018; Eric Findlay, Counsel of Record with authority
to sign on behalf of WalMart, Inc., Wal-Mart Stores Texas, LLC, Walmart.com USA LLC and
Sam’s West, Inc. d/b/a Sam’s Club, on November 19, 2018; Trevor Carter, Counsel of Record
with authority to sign on behalf of Intex Recreation Corp., Intex Development Company Ltd., and
Intex Trading Ltd., on November 19, 2018; Patrizio Fumagalli, CSO of Bestway (USA) Inc., on
November 19, 2018; and Mark P. Clements, Vice President, Litigation for The Coleman Company,
Inc., on November 19, 2018.

                                                   1
Case 2:17-cv-00235-JRG Document 459 Filed 11/19/18 Page 2 of 4 PageID #: 30368




 By: /s/ Elizabeth L. DeRieux          By: /s/ Eric H. Findlay
 S. Calvin Capshaw                     Eric H. Findlay
 State Bar No. 03783900                State Bar No. 00789886
 Elizabeth L. DeRieux                  Findlay Craft, P.C.
 State Bar No. 05770585                102 N. College Ave., Suite 900
 Capshaw DeRieux, LLP                  Tyler, TX 75702
 114 E. Commerce Ave.                  Telephone: (903) 534-1100
 Gladewater, TX 75647                  Facsimile: (903) 534-1137
 Telephone: 903-845-5770               Email: efindlay@findlaycraft.com
 ccapshaw@capshawlaw.com
 ederieux@capshawlaw.com               Allen W. Wang
                                       Bijal V. Vakil
 Robert Ruyak                          Eric E. Lancaster
 Corrine Saylor Davis                  Donna T. Long
 Ronald Wielkopolski                   White & Case, LLP
 RuyakCherian LLP                      3000 El Camino Real
 1700 K St. NW, Suite 810              Two Palo Alto Square, Suite 900
 Washington, DC 20006                  Palo Alto, CA 94306-2109
 Telephone: (202) 838-1560             650.213.0314
 robertr@ruyakcherian.com              Fax: 650.213.8158
 corrinesd@ruyakcherian.com            Email: allen.wang@whitecase.com
 ronw@ruyakcherian.com                 Email: bvakil@whitecase.com
                                       Email: elancaster@whitecase.com
 Korula T. Cherian                     Email: donna.long@whitecase.com
 Robert Harkins
 RuyakCherian LLP                      Counsel for Defendants Wal-Mart Stores,
 1936 University Ave, Ste. 350         Inc., Wal-Mart Stores Texas, LLC,
 Berkeley, CA 94702                    Walmart.com USA LLC, and Sam’s West, Inc.
 Telephone: (510) 944-0190             d/b/a Sam’s Club
 sunnyc@ruyakcherian.com
 bobh@ruyakcherian.com                 By: /s/ Trevor Carter
 Counsel for Plaintiff                 Charles Everingham IV
 Team Worldwide Corporation            AKIN GUMP STRAUSS HAUER &FELD
                                       LLP
                                       911 West Loop 281, Ste. 412
                                       Longview, TX 75604
                                       Telephone: (903) 297-7404
                                       Facsimile: (903) 297-7402
                                       ceveringham@akingump.com

                                       R. Trevor Carter (admitted to E.D. Tex.)
                                       Andrew M. McCoy (admitted to E.D. Tex.)
                                       FAEGRE BAKER DANIELS LLP
                                       300 North Meridian Street, Suite 2700
                                       Indianapolis, Indiana 46204
                                       Telephone: (317) 237-0300



                                     -2-
Case 2:17-cv-00235-JRG Document 459 Filed 11/19/18 Page 3 of 4 PageID #: 30369




                                       Facsimile: (317) 237-1000
                                       Trevor.Carter@FaegreBD.com
                                       Andrew.McCoy@FaegreBD.com

                                       Counsel for Intervenor Defendants, Intex
                                       Recreation Corp. and Intex Trading Ltd.

                                       By: John W. Harbin
                                       John W. Harbin
                                       Mary Katherine Bates
                                       MEUNIER CARLIN & CURFMAN LLC
                                       999 Peachtree Street NE, Suite 1300
                                       Atlanta, Georgia 30309
                                       Tel: (404) 645-7700
                                       Fax: (404) 645-7707
                                       jharbin@mcciplaw.com
                                       kbates@mcciplaw.com

                                       Counsel for Intervenor      Defendant      The
                                       Coleman Company, Inc.

                                       By: /s/ Krista Vink Venegas
                                       Melissa Smith
                                       State Bar No. 24001351
                                       GILLAM &SMITH
                                       303 S. Washington Ave.
                                       Marshall, Texas
                                       Phone: (903) 934-8450
                                       Melissa@gillamsmithlaw.com

                                       Krista Leigh Vink Venegas
                                       Morgan Lewis & Bockius - Chicago
                                       77 W. Wacker Dr.
                                       Sixth Floor
                                       Chicago, IL 60601
                                       312-324-1736
                                       Fax: 312-324-1001
                                       Email: Krista.Venegas@MorganLewis.com

                                       Counsel for Intervenor Defendant
                                       Bestway (USA), Inc.




                                     -3-
Case 2:17-cv-00235-JRG Document 459 Filed 11/19/18 Page 4 of 4 PageID #: 30370




                               CERTIFICATE OF SERVICE

        I hereby certify that the all counsel of record who are deemed to have consented to
electronic service are being served this 19th day of November, 2018, with a copy of this document
via CM/ECF.

                                            /s/ Elizabeth L. DeRieux




                                              -4-
